PER CURIAM.
In these cases consolidated for trial, appellant, the petitioner in the court below, appeals an order (1) denying her petition for revocation of probate of the will of the decedent, and (2) dismissing her complaint with prejudice to set aside a Quitclaim deed executed by appellant whereby she re-conveyed certain property to the decedent.
The judge found that the decedent possessed testamentary capacity on the date of the execution of the will and also found that no confidential relationship existed between the decedent and the beneficiaries under the will. The determination of these factual matters was within the domain of the trial judge and we find there was sufficient evidence to sustain his findings of fact. Jones v. Bernard, Fla.App.1963, 156 So.2d 766.
Likewise as to the execution of the deed, the trial judge determined that the testimony was insufficient to prove fraud on the part of the decedent and this finding will not be disturbed on appeal for the record adequately supports this determination. See 14 Fla.Jur. Fraud and Deceit § 89 (1957).
Accordingly, the judgment herein appealed is affirmed.
Affirmed.